The plaintiff in error, hereinafter called defendant, upon a charge of assault with intent to kill, was convicted in the district court of Bryan county for an assault and battery and his punishment fixed at a fine of $100 and confinement for 30 days in the county jail. *Page 161 
The defendant has made some suggestions in his brief in reference to the jury in connection with the Ku Klux Klan. There is not one word in the record in reference to the Klan, and this claim is wholly unsupported. Some further argument is made in the brief that the defendant has been twice put in jeopardy, in that he pleaded guilty before a justice of the peace for an assault and battery prior to the filing of the complaint upon which the information in the case was later predicated. There is evidence that the defendant pleaded guilty before a justice of the peace for the offense here charged, but it is further shown by defendant's own testimony that this fine was returned to him by the justice. No formal plea of former jeopardy was made, and, even if the payment of the fine and subsequent return to defendant by the justice of the peace constituted jeopardy, there is no showing that any complaint was filed with the justice of the peace upon which defendant pleaded guilty or that the justice of the peace had jurisdiction.
The only assignment properly before us is that the evidence is not sufficient to sustain the verdict and judgment. We do not deem it necessary to recite the evidence. It is sufficient to say that, while it is to some extent conflicting, there is an abundance of testimony to sustain the judgment; and where there is testimony sustaining a judgment, although conflicting, its weight and credibility is for the jury, and its verdict will not be set aside in this court for insufficiency.
The case is affirmed.
DOYLE, P.J., concurs.
DAVENPORT, absent, not participating. *Page 162